Citation Nr: 0200242	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-18 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to a compensable initial evaluation, 
following an initial grant of service connection, for left 
patellar tendonitis with traumatic retropatellar pain 
syndrome. 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which, in pertinent part, denied the benefits sought 
on appeal.  The veteran submitted a timely appeal as to the 
issues addressed on the title page of this decision.  The 
veteran's claims file and case has since been transferred to 
the Regional Office in Louisville, Kentucky (RO).

The Board notes that it is not clear that the veteran 
intended to limit the June 2000 notice of disagreement to the 
two issues listed on the title page of this decision.  The 
Board notes that a statement of the case as to an additional 
issue addressed in the March 2000 rating decision has been 
issued.  The June 2000 notice of disagreement is referred to 
the RO for clarification with the veteran.  

The Board also notes that two issues addressed in the March 
2000 rating decision were denied as not well-grounded, and 
the RO has identified a duty to readjudicate those claims on 
the merits following enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The claims file before the Board does not 
reflect whether such readjudication has been completed.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The medical evidence establishes that the veteran's pre-
existing bilateral pes planus was not measurably worsened by 
or during the veteran's active service, and that current 
symptomatic manifestations of pes planus are not 
etiologically related to the veteran's service or any 
incident thereof.

3.  The service-connected left knee disability is objectively 
found not to be manifested by locking, arthritis, crepitus, 
swelling, effusion, laxity or instability, weakness or 
limitation of motion (with range of motion from 0 to 140 
degrees); the knee was not found to be tender or painful, and 
complaints of pain have not been objectively confirmed. 

CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is not in 
order because the claimed disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.306 (2001).

2.  The criteria for a compensable evaluation for left 
patellar tendonitis with traumatic retropatellar pain 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Pes Planus

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Furthermore, assistance shall include providing a medical 
examination or obtaining a medical opinion when these are 
necessary to make a decision on a claim.  However, such 
assistance is not mandated unless there is (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of a disability; and (2) 
evidence indicating that a disability or symptoms may be 
associated with the claimant's active service.  See 38 
U.S.C.A. §§ 5103A (West Supp. 2001).

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  The record contains the veteran's 
service records, post-service VA treatment reports, reports 
of VA examinations in February and September 2000, and 
statements from the veteran.  

Additionally, the veteran has clearly and repeatedly been 
apprised of the evidence needed to substantiate his claims, 
including in the August 2001 Statement of the Case and 
Supplemental Statement of the Case, and notification letters 
to the veteran in May and October 2001.  All of these 
notifications were issued during the pendency of the appeal.  
The veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  Accordingly, the VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims, and the Board will proceed to a 
decision on the merits.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (2001).  A veteran who served during a 
period of war, or a veteran who had peacetime service after 
December 31, 1946, is presumed to have been in sound 
condition except for defects noted when examined and accepted 
for service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b) 
(2001).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001); see Miller v. West, 11 
Vet. App. 345 (1998).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and, if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Once a 
claimant's disability increases in severity during service 
there is a presumption of aggravation, unless it can be 
established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. Derwinski, 
1 Vet. App. 408, 410 (1991).  This presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, a finding of aggravation 
contemplates "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation, but one that still exists currently.  See Routen 
v. Brown, 10 Vet. App. 183, 189 n.2 (1997); see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

Service medical records show that, at the time of the 
veteran's December 1995 enlistment examination, the examiner 
found that the veteran had moderate pes planus, which was 
noted, in Block 74 of the medical examination report form, as 
being asymptomatic.  The veteran was seen for complaints of 
leg and foot pain in August 1999, when the assessment was 
symptoms of pes planus.  The veteran reported that supports 
did not relieve the foot pain.  In December 1999 and January 
2000 he was seen for complaints assessed as pes planus.  
Insoles for his shoes were recommended.  There is no notation 
that the veteran sought medical treatment for a foot 
complaint thereafter during the remainder of his service 
prior to his service separation in March 2000.  On medical 
examination conducted by VA in February 2000, prior to the 
veteran's separation from service, the veteran complained of 
bilateral foot pain along the plantar aspects of both feet 
since entering service in October 1996.  The veteran reported 
that he had some relief from the symptoms of bilateral flat 
feet with the use of shoe inserts and arch supports, although 
he still had pain with prolonged walking or standing and with 
running.  There was no evidence of tenderness.  There was 
loss of the longitudinal arches of both feet, consistent with 
moderate pes planus.  There was increase in discomfort or 
loss of mobility on range of motion testing.  The examiner 
concluded that the veteran had congenital pes planus 
bilaterally.

The evidence of record as discussed above clearly shows that 
the veteran had a preexisting pes planus disorder, of 
moderate severity, as noted prior to service in the December 
1995 enlistment examination.  The veteran's symptoms 
continued during service as shown by the later service 
medical records through January 2000.  At the time of 
examination shortly before the veteran's service discharge, a 
diagnosis of bilateral pes planus, congenital, of moderate 
severity, was again assigned.  

When a condition is properly found to have been preexisting, 
either because it was noted at entry or because pre-existence 
was demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  

However, none of the post-service medical records contain any 
opinion or other competent evidence to show that there was a 
permanent increase in severity of the veteran's preexisting 
bilateral pes planus.  During a September 2000 VA examination 
of the feet, the veteran stated that he first noticed his 
flatfeet in service.  He felt that his pain was secondary to 
boots worn in service.  He complained of pain in the bottoms 
of his feet and the lateral aspect of the foot of the fifth 
toe; and of weakness and stiffness of the feet, and swelling 
at times.  He also complained of fatigability of the feet 
when standing for one hour.  The examiner assigned a 
diagnosis pes planus.  The examiner noted that review of the 
claims file disclosed that the veteran had pes planus as 
early as December 1995, as shown in the enlistment 
examination report of that month.  

The September 2000 VA examination report concluded with an 
opinion that the onset of pes planus was likely prior to 
December 1995, when the disorder was noted as asymptomatic.  
The examiner noted that at the present examination the 
veteran had no objective evidence of pain in the feet.  The 
examiner opined that, based on examination and review of the 
claims file, it was "unlikely" that the veteran's foot 
condition [pes planus] was aggravated by military service.  
The examiner noted that review of the claims file showed that 
the pre-discharge condition was asymptomatic.  The examiner 
further concluded that the veteran's current symptoms of pes 
planus were likely due to his employment since discharge, 
because his work with the Postal Service required standing 
for long periods of time. 

On the basis of the foregoing, the Board finds that the 
veteran's preexisting bilateral pes planus did not increase 
in severity during service.  The disorder was shown to be 
chronic in nature and there was no evidence of an aggravating 
incident during service.  Although the record reflects that 
the veteran was treated for pes planus symptomatology during 
the veteran's period of active service, the evidence does not 
show that the condition was aggravated during that period of 
time.  In particular, the Board notes that the veteran's pes 
planus was described as "moderate" prior to enlistment, and 
was described as moderate on examination in February 2000, 
the month prior to his service discharge.  

The evidence of record pertaining to the veteran's active 
service does not demonstrate that there was more than an 
intermittent or temporary flare-up during service of the 
preexisting condition or that the veteran had an aggravation 
of pes planus symptomatology beyond the normal progression of 
the pre-existing disability.  The Board notes in this regard, 
that to the extent that the veteran's preexisting bilateral 
pes planus may have become temporarily symptomatic during 
service, as indicated by the veteran's clinic visits, 
temporary flare-ups are not sufficient to be considered 
aggravation in service.  See Hunt v. Derwinski, 1 Vet. App. 
292, 197 (1991).  

The record is devoid of any competent evidence, either 
contemporaneous with duty or thereafter, to indicate that the 
veteran's bilateral pes planus permanently worsened as a 
result of his military duties.  Most importantly, the 
September 2000 medical examination report includes a medical 
opinion that the veteran's pes planus was not aggravated in 
service.  The medical opinion further indicated that, 
although the veteran was experiencing symptomatology of pes 
planus, that symptomatology was due to post-service 
activities which caused aggravation of the disorder.  

Based on the foregoing, the Board finds that there is no 
medical evidence of record of a nexus between any diagnosed 
pes planus condition and the veteran's active duty service.  
Because the medical evidence establishes that the veteran's 
current symptomatic manifestations of pes planus are due to 
post-service activities, the evidence contradicts a finding 
that there was permanent aggravation of any preexisting pes 
planus condition during the veteran's service.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral pes planus.  

II.  Increased Evaluation for Left Patellar Tendonitis with 
Traumatic Retropatellar Pain Syndrome

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  See 38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. § 
4.40, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.45.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Moreover, it is the intention of the 
rating schedule to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joints.  See 38 
C.F.R. § 4.59.

Recent pertinent medical evidence in connection with this 
appeal includes service medical records showing treatment for 
complaints of left knee pain; reports of a VA medical 
examination conducted in February 2000, shortly before the 
veteran's service discharge, post-service VA orthopedic 
examination in September 2001, and VA clinical records.  

The report of the February 2000 VA examination discloses that 
the veteran complained of pain in the left knee, which 
usually occurred after prolonged walking, standing, running 
and sitting.  The veteran denied any locking, instability, 
swelling, or inflammation of the knee.  The knees were 
symmetrical on observation.  There was no observable swelling 
or inflammation.  Palpation revealed no evidence of 
tenderness or effusion.  The knee joint was stable 
anteriorly, posteriorly and laterally.  Range of motion 
testing revealed no evidence of increased discomfort or loss 
of mobility.  Range of motion of the knees was from 0 to 130 
degrees of flexion bilaterally.  The diagnosis was 
tendinitis, left knee (no disease found).

During the September 2000 VA orthopedic examination, the 
veteran complained of knee pain precipitated by sitting with 
the knee flexed for about 30 minutes.  The pain was decreased 
if he was able to stretch his leg and extend the knee. He 
reported that he had no weakness, heat, redness, or locking 
of the left knee.  He complained that the knee would get 
stiff, and that there was swelling below the patella and that 
the knee had given away twice while playing ball.  He 
complained that his knee fatigued easily with running and 
standing one hour, and when he walked more than 1.5 miles.  
He complained that his pain was sharp, and was mild to 
severe, and intermittent daily.  He did not take medication 
for the knee.  He had no brace, and did not use crutches, 
cane or corrective shoes.  He had not undergone surgery on 
the knee.  The veteran felt that he was slowed down at work, 
had decreased social activities, and played no ball sports, 
as a result of knee pain. 

On examination, the veteran had a normal gait and stance.  
Examination of the left knee joint revealed no instability.  
The veteran had negative McMurray and drawer signs.  There 
was no medial or lateral ligamentous laxity of either knee.  
He had no swelling, effusion, increased warmth, redness, 
abnormal movement, or guarding of movement.  The left knee 
was nontender.  He had normal strength, without pain on 
resisted motion of both knees.  There was no breakdown or 
unusual shoe wear pattern.  He had normal heel, toe, and deep 
knee bends.  There was no ankylosis.  The veteran had flexion 
of the left knee to 140 degrees, and extension was full.  He 
had no pain on range of motion, and the knee was non-tender 
during range of motion.  There was no crepitus.  The right 
and left knees measured 37.3 and 37.0 centimeters, 
respectively.   Radiologic examination disclosed a normal 
left knee.  The diagnosis was patellar tendinitis, left knee; 
X-rays normal.  

A VA clinical note in November 2000 noted that the veteran 
moved all extremities well.  There was no joint effusion.  
The assessment at that time was left knee patellofemoral 
syndrome.

In a March 2000 rating decision, the RO granted service 
connection for left patellar tendonitis with traumatic 
retropatellar pain syndrome; and assigned that disability a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5024.  The RO determined that limitation of motion 
of the left knee was noncompensable under the appropriate 
diagnostic codes addressing limitation of motion, and that 
the disability was without objectively-confirmed limitation 
of motion, since there were no findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5024 (2001).  The veteran's present appeal 
arises from his disagreement with the initial noncompensable 
rating.

The Board agrees that the veteran's left knee disability does 
not meet the criteria for a compensable initial evaluation 
under DC 5024.  A note under DC 5024 specifies that the 
diseases evaluated under DCs 5013 through 5024 (except gout) 
will be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5003 applies 
to degenerative arthritis and is only applied where the 
limitation of motion is noncompensable under the diagnostic 
code(s) pertinent to the specific joint or joints involved.  
DC 5003 provides that a rating of 10 percent is warranted 
where arthritis is shown by x-ray and where limitation of 
motion is objectively confirmed by evidence of swelling, 
muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a, DC 
5003.  However, in this case, the evidence specifically 
discloses that there is no arthritis on radiologic 
examination and there is no objective evidence of swelling, 
muscle spasm, or painful motion on range of motion.  Thus, 
although the veteran's complaints that he has pain with 
prolonged standing or walking or with running, those 
complaints do not meet the criteria for a compensable 
evaluation under DC 5003.

Limitation of motion of the knee is contemplated by 38 C.F.R. 
§ 4.71a, DCs 5260 and 5261.  DC 5260 provides for a zero 
percent evaluation where flexion of the leg is only limited 
to 60 degrees.  A 10 percent evaluation is warranted for 
flexion limited to 45 degrees.  A 30 percent evaluation may 
be assigned where flexion is limited to 15 degrees.  See 38 
C.F.R. § 4.71a, DC 5260.  Pursuant to 38 C.F.R. § 4.71a, DC 
5261, a zero percent evaluation is warranted where extension 
of the leg is limited to five degrees.  A 10 percent 
evaluation may be assigned where extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5261.  In this case, there is no medical evidence or 
opinion that the veteran's range of motion is so limited, 
even when the veteran's knee pain is exacerbated following 
prolonged walking or standing, nor does the veteran allege 
that he had any loss of range of motion with such activity, 
although he contends that he does have increased pain.  Thus, 
there is no medical evidence to support a compensable initial 
evaluation, nor is there even any allegation by the veteran 
that such symptoms are ever present or that such medical 
evidence could be obtained.

The Board has considered whether the veteran may be entitled 
to a compensable initial evaluation under any other 
diagnostic code or regulation.  Impairment of the knee 
manifested by slight recurrent subluxation or lateral 
instability is evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, DC 5257.  Moderate recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling.  
Severe recurrent subluxation or lateral instability is 
evaluated as 30 percent disabling.  See 38 C.F.R. § 4.71a, DC 
5257.  In the present case, the record is silent for any 
evidence of locking or arthritis in the left knee.  The 
record does not reflect any loss of motion, crepitus, 
swelling, effusion, laxity or instability, tenderness, 
weakness, increased discomfort or loss of mobility.

The Board has also considered whether the duty to assist the 
veteran to develop the evidence, as mandated by the VCAA, has 
been met as to this claim.  The Board notes that the veteran 
was afforded post-service VA examination of the left knee.  
The veteran has been notified of the criteria for a 
compensable, or higher, evaluation in several communications, 
including the June 2000 statement of the case and the August 
2001 supplemental statement of the case.  The veteran was 
notified that he had the right to identify or submit 
additional evidence, and of VA's duty to assist him under the 
VCAA, by letters dated in May 2001 and October 2001.  The 
veteran has not identified or submitted any additional 
evidence.  The duty to the veteran, including under the VCAA, 
as to this issue, has been met.

In the absence of competent medical evidence of any 
subluxation or lateral instability, the Board concludes that 
a compensable evaluation under 38 C.F.R. § 4.71a, DC 5257 is 
not warranted for the veteran's service-connected left knee 
condition.

In July 1997, VA's General Counsel issued a precedent opinion 
(VAOPGCPREC 23-97) holding that a claimant who has both 
arthritis and instability of the knee may be rated separately 
under DCs 5003 (or 5010) and 5257, while cautioning that any 
such rating must be based on additional disabling 
symptomatology.  Cf. 38 U.S.C.A. § 4.14 (rating of same 
disability under different diagnostic codes constitutes 
"pyramiding," and is to be avoided); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (facial scars entitled to separate 
ratings for both pain and disfigurement).  In this case, 
however, there is no evidence of either arthritis or 
instability so as to warrant separate evaluations.

The competent medical evidence does not show that the 
veteran's left knee manifests any loss of motion that would 
meet the criteria for a compensable evaluation based on 
limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  
In the absence of competent medical evidence of limitation of 
motion, objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion, the 
left knee disability does not warrant a compensable rating 
under the applicable criteria pursuant to 38 C.F.R. § 5003.  
Moreover, the evidence does not show X-ray involvement of 2 
or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations; the criteria for a 
compensable evaluation pursuant to 38 C.F.R. § 4.71a, DCs 
5003-5024 have not been met.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where an evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  38 C.F.R. 
§ 4.59 is not applicable, as there is no radiologic evidence 
of arthritis.  The evidence demonstrates no compensable 
limitation of motion, no radiological evidence of arthritis, 
and no objectively confirmed evidence of pain on motion or 
functional loss.  

The Board notes that, in determining that a compensable 
initial evaluation is not warranted under 38 C.F.R. §§ 4.40 
or 4.45, the veteran's contention that he is slowed down at 
work as a result of knee pain after walking or standing for 
more than one hour has been considered.  That contention, 
along with the veteran's contention that he is unable to play 
ball sports if he wishes to avoid exacerbation of knee pain, 
is credible.  However, there is no evidence that the veteran 
has lost any time from work as a result of knee pain, nor is 
there any evidence that the veteran has sought post-service 
medical treatment of the left knee, nor has the veteran 
indicated that any such evidence is available.  The Board 
finds that loss of the ability to play ball sports and knee 
pain which has not resulted in any objective effect on 
employability and which is not objectively confirmable by any 
symptoms or limitation unless the veteran is examined after 
engaging in continuous (without a break) prolonged standing 
(i.e., more than one hour), or walking more than 1.5 miles, 
does not meet the criteria for a compensable initial 
evaluation under 38 C.F.R. §§ 4.40 or 4.45.  

The Board notes that it has considered all of the evidence, 
to include service medical records and post-service medical 
records as well.  Disability evaluations in excess of that 
currently assigned for the service-connected left knee 
disability are denied based upon the totality of the 
evidence, without predominant focus on the recent evidence of 
record.  Such review is consistent with the Court's decision 
in Fenderson.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left knee disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  In 
fact, there is, as noted above, no evidence that the service-
connected left knee disability has interfered with the 
veteran's employability, other than the veteran's subjective 
complaint that he is "slowed down" by knee pain.  There is 
also no indication that this disability has necessitated 
frequent periods of hospitalization, or any need for specific 
outpatient treatment, during the pendency of this appeal.  
Based on a review of the entire medical record, it is the 
Board's opinion that it is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral pes planus is denied.

A compensable initial evaluation for left patellar tendonitis 
with traumatic retropatellar pain syndrome is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

